Citation Nr: 1229712	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  07-37 079	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremities, to include as secondary to service-connected cold injury residuals and/or in-service herbicide exposure. 

2.  Entitlement to service connection for cataracts of both eyes, to include as secondary to service-connected residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mood disorder and depression, to include as secondary to service-connected TBI residuals. 

4.  Entitlement to an evaluation in excess of 50 percent for service-connected TBI residuals. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2008 rating decisions of the RO in North Little Rock, Arkansas.  In its April 2007 rating decision, in pertinent part, the RO denied service connection for cataracts of both eyes and for peripheral neuropathy of both lower extremities, and denied an increase in a 50 percent rating for service-connected concussion with residual headaches.  

This case also comes to the Board on appeal from an April 2008 rating decision in which, in pertinent part, the RO granted service connection for residuals of cold injuries of the right and left upper and lower extremities, with degenerative arthritis in each extremity, denied service connection for a mood disorder, and denied entitlement to a TDIU.  The Veteran appealed for an earlier effective date for the grant of service connection for cold injury residuals, and also appealed the denial of entitlement to service connection for a mood disorder and to a TDIU.  Since the Veteran did not file a notice of disagreement concerning the ratings assigned for the service-connected cold injury residuals, that issue is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues). 

In a September 2009 rating decision, the RO recharacterized the disability of concussion with residual headaches as TBI residuals, and continued the 50 percent rating for this service-connected disability.  As such, the Board will refer to this disability herein as TBI residuals.

In December 2009, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge (i.e., a Travel Board hearing).  A transcript of that hearing is associated with the claims folder. 

In an August 2010 decision, the Board dismissed the Veteran's appeals for earlier effective dates for the grant of service connection for residuals of cold injuries of the extremities, because he had withdrawn these appeals.  See 38 C.F.R. § 20.204 (2011).  The Board remanded the issues listed on the first page of this decision to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  The case was subsequently returned to the Board.

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated the issue as entitlement to service connection for a mood disorder.  However, during the course of the appeal, the medical evidence revealed various diagnoses of acquired psychiatric disorders, to include mood disorder, major depressive disorder, and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cataracts and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, exposure to an herbicide agent (the dioxin in Agent Orange) is presumed.

2.  There is no probative (meaning competent and credible) evidence of record confirming the Veteran has current peripheral neuropathy of the lower extremities, or that he has had it at any point since his December 2006 claim.

3.  The Veteran's transient depression developed many years after his military service, not during such service or within one year of his discharge.  The most recent evidence demonstrates that he does not have a current chronic psychiatric disorder.  The most probative (meaning competent and credible) evidence of record indicates this transient disability is unrelated to his service, and is not caused or aggravated by a service-connected disability.

4.  Prior to October 23, 2008, TBI residuals were productive of various symptoms, such as headaches, but not of multi-infarct dementia.

5.  As of October 23, 2008, TBI residuals did not include multi-infarct dementia.

6.  Prior to September 8, 2011, TBI residuals resulted in a highest level of severity for any of the traumatic brain injury facets of "2."

7.  As of September 8, 2011, TBI residuals resulted in a highest level of severity for any of the traumatic brain injury facets of "3."

CONCLUSIONS OF LAW

1.  Claimed peripheral neuropathy of both lower extremities was not incurred in or aggravated by service, and may not be presumed to have been so incurred, including as a result of his presumed exposure to herbicides (Agent Orange) in Vietnam, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A chronic psychiatric disorder was not incurred in or aggravated by the Veteran's active military service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2011). 

3.  Prior to September 8, 2011, the criteria for a rating in excess of 50 percent for TBI residuals have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8099-8045, 8100, 9304 (2008, 2011).

4.  As of September 8, 2011, the criteria for a higher 70 rating for TBI residuals have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, Diagnostic Codes 8099-8045, 9304 (2008); Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, a November 2006 letter was sent to the Veteran prior to the April 2007 rating decision on appeal, i.e., in the preferred sequence.  Additional letters were sent to the Veteran in February 2007, April 2007, and January 2008, prior to the April 2008 rating decision on appeal.  These letters informed him of the type of information and evidence required to substantiate the claims for service connection, and for an increased rating, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected TBI residuals had worsened, so as to in turn entitle him to a higher rating for this disability.  He was advised, as well, of the downstream disability rating and effective date elements of these claims in these letters.  See Dingess/Hartman, supra.   

In addition, a May 2008 letter advised him of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his service-connected residuals of concussion (TBI residuals), the severity and duration of the symptoms, and the impact of the service-connected conditions and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  Pursuant to the Board's remand, additional notice was provided to the Veteran by way of a letter dated in August 2010, which also included notice as to the evidence and information necessary to substantiate his claims on a secondary basis.  The claims subsequently were readjudicated in a June 2012 SSOC.  See Mayfield, supra; Prickett, supra.

Therefore, the Veteran has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs) and extensive VA medical records, and arranged for VA compensation examinations and obtained VA medical opinions regarding the claims.  The Veteran also testified in support of his claim at a December 2009 hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is on file.  38 C.F.R. § 20.704(a).  

Additionally, there are medical nexus opinions on file addressing the etiology of his claimed disabilities of peripheral neuropathy of both lower extremities and an acquired psychiatric disorder, including multiple VA examination reports, including VA examinations performed pursuant to the Board's August 2010 remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board observes that the Veteran's representative argued in his June 2012 Informal Hearing Presentation that the examiners failed to provide sufficient rationale for their opinions; however, he did not specify which examiner or the way in which the rationale was deficient.  Moreover, the Board finds that these examinations are adequate, as the examiners considered the medical evidence of record as well as the Veteran's statements in proffering their opinions, which included clear conclusions and supporting data with a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Therefore, the Veteran's representative's argument is without merit and VA has complied with its duty to assist in obtaining adequate medical opinions.

With respect to the claim for an increased rating for TBI residuals, the Board notes that only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for this disability were done in September 2010 and April 2011, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that the VA examinations are adequate as it provides the information needed to properly rate his disability.  38 C.F.R. §§ 3.327(a), 4.2.  

In response to the Veteran's statements in 1999 that he had previously applied for disability benefits from the Social Security Administration (SSA), the RO attempted to obtain his SSA records.  By a statement dated in September 2008, the SSA informed VA that such records were unavailable as they had been destroyed.  Therefore, the Board finds that VA has fulfilled its duty to assist in this regard.

There also was compliance with the Board's August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial," not "exact", compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As pertinent to the issues of service connection for peripheral neuropathy and a psychiatric disorder, and of entitlement to an increased rating for TBI residuals, this case was remanded for additional VCAA notice, for VA examinations, and to obtain additional VA medical records.  As noted in the preceding paragraphs, these actions were all completed.

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Law and Regulations

A.  Service Connection 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Certain chronic diseases, such as psychoses and organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2; Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

In September 2011, the National Academy of Sciences (NAS) issued Veterans and Agent Orange:  Update 2010 (Update 2010).  The Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  hypertension, cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses), cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder and bile ducts), and pancreatic cancer), bone and joint cancer, melanoma, non-melanoma skin cancer (basal cell and squamous cell), breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate), urinary bladder cancer, renal cancer (kidney and renal pelvis), cancers of brain and nervous system (including eye), endocrine cancers (including thyroid and thymus), leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia), cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption), reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia)), neurobehavioral disorders (cognitive and neuropsychiatric), neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease), chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy), respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung), gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers), immune system disorders (immune suppression, allergy, and autoimmunity), circulatory disorders (other than ischemic heart disease), endometriosis, effects on thyroid homeostasis, hearing loss, eye problems; and bone conditions.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158   (1998); McQueen v. West, 13 Vet. App. 237 (1999).

When determining service connection, all theories of entitlement - direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it is in regard to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Peripheral Neuropathy of the Lower Extremities

During this appeal, the Veteran has contended that he incurred peripheral neuropathy of both lower extremities, either due to Agent Orange (herbicide) exposure during his service in Vietnam, or, more recently, as secondary to his now service-connected cold injury residuals of the lower extremities.

The Board notes that in his original December 2006 claim, the Veteran contended that he had type II diabetes mellitus, diabetic neuropathy of the feet and legs, and an eye condition secondary to diabetes.  In February 2007, the Veteran contended that he had neuropathy of the feet and legs due to Agent Orange exposure.

In an April 2007 decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for diabetes mellitus, on the basis that there was no evidence of current diabetes mellitus.  The Veteran was notified of this decision and he did not appeal it.  Service connection has not been established for diabetes mellitus.  Thus, his previous argument that he has peripheral neuropathy of the lower extremities due to diabetes is of no avail to his current claim.

Turning now to the facts of this particular case, the Veteran's exposure to herbicides is presumed, as service personnel records show that he served in the Republic of Vietnam from March 1968 to March 1969 and from October 1970 to August 1971, during the Vietnam era.  See 38 C.F.R. § 3.2(f).

The Veteran's claimed disability, chronic peripheral neuropathy of the bilateral lower extremities, is not classified as one of the enumerated diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  Moreover, the Secretary of VA has determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  In Update 2010, NAS reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  There is also no evidence of acute or subacute peripheral neuropathy.  Thus, service connection is not warranted for the claimed chronic peripheral neuropathy of both lower extremities based on presumed herbicide exposure under 38 C.F.R. § 3.309(e).  Moreover, there is no evidence that an organic disease of the nervous system was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is also not warranted under 38 C.F.R. § 3.309(a).  

This only precludes presumptive service connection.  The Veteran may still establish the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may not be granted for any condition unless there is a current disability or disease.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Unfortunately, however, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for peripheral neuropathy of the lower extremities because he does not have current peripheral neuropathy of the lower extremities, and is not shown to have had this condition at any time since his claim for service connection was filed in December 2006.  Degmetich, supra; McClain, supra.

As noted above, records show that the Veteran served on active duty from July 1956 to May 1974, although he was apparently also confined to the Oregon State Penitentiary from July 1972 to 1974.

STRs are negative for peripheral neuropathy, but do reflect treatment for frostbite of the lower extremities.  On periodical medical examination in July 1969, the Veteran's neurological system was normal.  During an inpatient hospitalization for headaches from March to April 1970, the entire neurological examination was within normal limits.

After service, in November 1974, the Veteran submitted his original claim for service connection.  He claimed service connection for residuals of a head injury and for diabetes, but did not claim service connection for peripheral neuropathy or any disability of the lower extremities.

On VA examination in May 1975, the Veteran's only complaint was of headaches.  On examination, deep tendon reflexes, coordination and motor status were within normal limits.

On VA psychiatric and neurological examination in September 1977, the Veteran complained of headaches and occasional fainting spells.  He denied any numbness, weakness or paralysis.  The diagnostic impression was tension headaches, and the diagnosis was headaches, psychogenic origin, of moderate severity.

Private medical records from Dr. C. dated from 1976 to 1981 reflect that the Veteran was seen for orthopedic problems and work-related injuries.  In November 1976, he complained of back pain without radiation to his legs; a neurological examination was normal.  Neurologic testing of the lower extremities was normal in February 1977, November 1977, and December 1978.  He incurred a work-related back injury in May 1979; on examination, no motor or sensory deficits were noted.  In September 1981, there were no motor or sensory weaknesses.

On VA examination in January 1982, reflexes were bilaterally sluggish and sensation was equivocal.  There were no pathological reflexes.

A May 1984 VA neurology consultation reflects that on motor examination, bulk and tone were good, and strength was 5/5 in all groups tested.  Sensation was intact to examination.  Deep tendon reflexes were generally 2+.  The diagnostic assessment was chronic headache - post traumatic syndrome, with no evidence of any focal pathology.  A March 1984 electroencephalogram (EEG) was normal.  On Agent Orange VA examination in October 1986, the Veteran's extremities were examined and were normal, as were his peripheral nerves.

A January 1999 VA outpatient treatment record reflects that a full neurological examination was within normal limits.

A February 1999 VA compensation neurological examination reflects that strength and muscle tone were within normal limits.  On sensory examination, pain, touch and proprioception were intact.  Achilles tendon jerks were absent bilaterally, and patellar tendon jerks were 1+ and symmetrical.  Plantar responses were flexor bilaterally.  The examiner indicated that the neurological examination was within normal limits.

A February 2001 VA neurology consult reflects that the Veteran complained of pain in his extremities; on examination, there was no neurological deficit.  The diagnostic impression was degenerative joint disease versus rheumatoid arthritis.  A February 2001 VA outpatient treatment record reflects that a neurological examination was grossly within normal limits.

Decreased sensation was noted in the lower extremities on VA examination in August 2004.  However, on VA compensation examinations in May 2002 and December 2005, neurological examinations were within normal limits.  A December 2006 VA neurological examination also found no neuropathy.

VA outpatient treatment records reflect that in January 2007, the Veteran complained of bilateral hand pain which he said had been present since a frostbite injury several decades ago; the diagnostic assessment was neuropathy, history of frostbite.  On electromyography and nerve conduction studies of the upper extremities in February 2007, the examiner diagnosed carpal tunnel entrapment, and opined that the findings were not consistent with diffuse peripheral neuropathy.

On VA cold injury examination in January 2008, the examiner indicated that deep tendon reflexes were absent at the ankles but the Veteran did not have symptoms of a peripheral neuropathy and there was no sensory loss on monofilament testing.  The examiner diagnosed residuals of cold injury to the hands and feet with degenerative arthritis.  He opined that the Veteran had bilateral carpal tunnel syndrome that was not related to cold injury.

On VA neurological examination in September 2010, the examiner noted that the claims file had been reviewed.  After a thorough physical examination, the examiner indicated that he could not diagnose any difficulty with the lower extremities such as polyneuropathy.

A May 2010 VA medical opinion reflects that the examiner reviewed the Veteran's claims file.  He opined that there was no neuropathy-like condition in his lower extremities, including absent ankle jerks.  The rationale was that neuropathy includes so much more than just absent reflex, and the Veteran did not describe any of the other symptoms of neuropathy.

After reviewing all of the evidence of record, the Board finds that the evidence does not reflect, and the Veteran does not contend, that he had continuous neuropathy symptoms of the lower extremities from service until the present.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Most importantly, there is no medical evidence on file showing that the Veteran has current peripheral neuropathy of the lower extremities, much less linking it to service or a service-connected disability, including cold injury residuals of the extremities.  As noted, there is no competent evidence of current peripheral neuropathy of the lower extremities during the period since his December 2006 claim.  Multiple VA examiners have stated that he does not have peripheral neuropathy or polyneuropathy of the lower extremities.  These medical opinions are competent and highly probative as to the issue of whether current peripheral neuropathy of both lower extremities exists.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  

The only evidence of record supporting the notion that the Veteran has a current disability of peripheral neuropathy of both lower extremities that is related to his service-connected cold injury residuals, comes from the Veteran personally by way of statements he has filed in support of his claim.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has peripheral neuropathy of both lower extremities, much less as a result of another service-connected disability, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This determination necessarily is based on the results of objective clinical testing and data.  Therefore, as the diagnosis and etiology of peripheral neuropathy requires specialized testing and the interpretation of such test results, the Board finds that it is a complex medical question and, therefore, the Veteran, absent the requisite knowledge or training, is not competent to diagnose peripheral neuropathy, or provide an etiological opinion on the matter.

Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or to a service-connected disability so as to, in turn, warrant service connection.  Brammer, supra.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of both lower extremities.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Acquired Psychiatric Disorder 

The Veteran contends that he incurred an acquired psychiatric disorder either in service or as secondary to his service-connected TBI residuals.  In a November 2007 statement, he asserted that he had a mood disorder/psychiatric condition that was due to his traumatic brain injury during service.  In June 2009, he contended that he had depression secondary to all of his service-connected disabilities.

A review of the file reflects that the Veteran has been diagnosed with a psychiatric disorder.  Specifically, in November 2007, he was diagnosed with mood disorder, not otherwise specified (NOS).  He has also been diagnosed with depression, although a current psychiatric disorder was not found at the most recent VA examination in December 2011.  Therefore, there is competent medical evidence establishing that the Veteran has had a current diagnosis of an acquired psychiatric disorder during the pendency of this appeal.  See Degmetich, supra; McClain, supra.

Therefore, the resolution of his appeal turns on whether any current acquired psychiatric disorder is attributable to his military service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

STRs are negative for a psychiatric disorder, but reflect treatment, including medication (Librium), for recurrent headaches.  On periodical medical examination in July 1969, the Veteran's psychiatric system was normal.  He was diagnosed with post-concussion headaches.  A July 1969 skull X-ray study showed no significant abnormality.  In August 1969 he reported that he was dizzy and passed out; he reported taking 8 Librium that day.  Inpatient records dated from March to April 1970 reflect that he was observed for his recurrent headaches.  The diagnosis was post-traumatic syndrome manifested by intermittent headaches. A lengthy May 1970 physician's note reflects that the Veteran complained of multiple very brief (5-minute) headaches, but currently had a headache that began three days ago.  The physician noted that the Veteran had been given frequent rather large refills of Librium somewhat liberally.  He said he was reluctant to accept this as a post-traumatic headache, since some of the unusual aspects of the case weigh heavily in favor of psychosomatic or tension headaches.  He noted that the Veteran reported that he had never taken aspirin for his headaches, and suggested that he try this.  In November 1971, he was diagnosed with possible tension headaches.

Private medical records from the Oregon State Penitentiary, dated from 1972 to 1974 during active duty, reflect that he had a history of head injury in Vietnam, and reflect treatment for headaches.  There is no evidence of complaints or treatment for a psychiatric disorder.

In November 1974, the Veteran submitted his original claim for service connection.  He claimed service connection for residuals of a head injury and for diabetes, but did not claim service connection for a psychiatric disorder.

On VA general medical examination in May 1975, the Veteran's only complaint was of headaches.  A psychiatric disorder was not diagnosed.

On VA neuropsychiatric examination in February 1977, the Veteran complained of headaches and fainting.  The examiner suggested that there might be a psychological origin relating to the headaches.  The diagnosis was headaches of unknown etiology.

On VA psychiatric examination in September 1977, the Veteran complained of headaches and occasional fainting spells.  He denied any feelings of tension or anxiety, and actively disputed the implication that his headaches might have a tension basis.  The diagnostic impression was tension headaches, and the diagnosis was headaches, psychogenic origin, of moderate severity.

A November 1983 VA outpatient treatment record reflects that the Veteran presented with complaints of nervousness and stress.  A November 1983 VA mental status examination shows that the Veteran complained of severe headache and a hot temper secondary to head injury.  The examiner found no evidence of depression or psychosis, and there was no specific thinking disorder.

A May 1984 VA outpatient psychiatry master treatment plan reflects that the Veteran had a history of head injury, and was seen by neurology.  The diagnosis was post-traumatic headache and organic personality syndrome.  The objectives were to decrease headache, depression, and temper outbursts.

A May 1985 psychological evaluation reflects that testing was conducted on four occasions.  He complained of headaches and problems controlling his temper.  He also reported dizzy spells and memory problems, which he dated to his in-service head injury.  The diagnostic impression was mild cortical dysfunction possibly the result of old head trauma.  The examiner opined that the Veteran had mild brain dysfunction, that did not appear to have seriously impacted his intellectual, emotional or social functioning.

On Agent Orange VA examination in October 1986, the Veteran's mental status was examined and was normal, including orientation, memory, mood, and consciousness.

An October 1986 VA primary care note reflects that the Veteran was seen for problems sleeping and occasional headaches.  The diagnosis was mild depression.  

VA outpatient treatment records dated in April 2000 and September 2003 reflect that the Veteran denied depression, anxiety, psychosis, and suicidal and homicidal ideation.

A November 2007 VA psychiatric evaluation clinic note reflects that the Veteran gave a history of suicidal ideation due to pain.  He complained of headaches and hand pain.  The diagnostic impression was history of suicidal ideation secondary to chronic pain.  The Axis I diagnosis was mood disorder NOS, and the Axis III diagnoses were chronic headaches, chronic hand pain, history of head injuries, and gout.

On VA psychiatric examination in January 2008, the examiner indicated that the claims file was reviewed.  The Veteran said he bumped his head three or four times per day because things seemed closer than they were.  He complained of depression.  On examination, his mood was euthymic.  The Axis I diagnosis was depressive disorder NOS.  The examiner indicated that the etiology of the depression was somewhat unclear.  He stated that he did not find that it related specifically to his concussion with headaches, although he thought the head pain was part of it.  The Veteran also attributed it to pain in his hand.  In a May 2008 addendum, the examiner he did not find any evidence specifically relating the Veteran's depression to his upper and lower extremity cold injury residuals.  There did not appear to be a mood disorder secondary to that.  He said that unfortunately, the Veteran was extremely vague about the etiology of any of his depression and there was no evidence to attribute it to any specific factor.  He noted that the Veteran underwent carpal tunnel surgery and so there are numerous factors that have affected his physical health status.

In October 2008, the Veteran was seen for complaints of depressed feelings for 4-6 months.  The Axis I diagnosis was major depression, single, moderate.  A November 2008 VA psychiatric evaluation clinic note reflects that the examiner diagnosed history of major depressive disorder, single, moderate, and stated that the Veteran's reported feelings of depression were likely due to his acute illness.

On VA psychiatric examination in April 2009, the examiner indicated that the claims file was reviewed.  The Veteran reported that he had been depressed since suffering a head injury in Vietnam.  The diagnosis was depressive disorder, recurrent, secondary to military service.  However, the examiner also stated that based on the evidence presented today as well as the documentation in the claims file, he could not resolve the issue as to whether his depression was related to his head injury in service, without resorting to mere speculation.  The examiner indicated that the depression was mild to moderate.  

On VA TBI examinations in May 2009, September 2010, and April 2011, the examiners indicated that they did not see any mental disorder symptoms or separate mental disorders that needed to be distinguished from TBI symptoms.

On VA psychiatric examination in October 2010, the examiner indicated that the claims file was reviewed.  After an examination, the diagnosis was depressive disorder, NOS.  The examiner noted that the Veteran's chart showed depression dating back to 1985.  The examiner summarized pertinent medical records, and stated that after an extensive review of the Veteran's records, it was her opinion that it was less likely as not that the Veteran's current depression was caused by or aggravated by his service-connected TBI residuals.  It appeared that the Veteran's depression was related to or aggravated by more recent TBIs.  She noted that the Veteran's STRs and post-service medical records until 1981 showed no evidence of depression symptoms or emotional problems.  During that time there were several car wrecks and work accidents noted, and significant complaints regarding back and shoulder conditions.  She concluded that given the time lines, and reports of depression and psychological issues during this timeframe, there is simply no evidence to suggest that the Veteran's service-connected head injury caused or aggravated any depression, as the depression was not mentioned for many, many years.  It appears that the other head injuries which occurred following his Vietnam War service appear to be much more related time-wise to the reports of depression.

On VA psychiatric examination in December 2011, the examiner noted that the Veteran drank two beers and 1/2 pint of liquor daily.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of a mental disorder.  He noted that while the Veteran was being followed for a depressive disorder in the mental health clinic, he could not establish that diagnosis today.  After a review of the Veteran's mental health treatment notes, he could not establish a connection between the Veteran's reported mental health symptoms and his time in service.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 
 
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of depression have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of depression after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of depression since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous November 1974 claim for service connection for TBI residuals, the Veteran claimed service connection for residuals of a head injury and for diabetes, but did not claim service connection for a psychiatric disorder.

Additionally, on VA general medical examination in May 1975, the Veteran's only complaint was of headaches.  Psychiatric complaints were not reported and a psychiatric disorder was not diagnosed.

The Board finds that the Veteran's prior 1974 claim and May 1975 examination are more contemporaneous to service, so are of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for nearly 10 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1974) and initial reported symptoms related to a psychiatric disorder in approximately 1983 (nearly a 10-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, primarily for headaches and orthopedic problems.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a psychiatric disorder.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous history, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the current VA examination that finds no current psychiatric disorder.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of psychiatric symptoms since service separation.  

On VA psychiatric examination in October 2010, the VA examiner diagnosed  depressive disorder, NOS, and noted that the Veteran's chart showed depression dating back to 1985.  The examiner opined that it was less likely as not that the Veteran's current depression was caused by or aggravated by his service-connected TBI residuals.  It appeared that the Veteran's depression was related to or aggravated by more recent TBIs.  

As noted above, the most recent VA psychiatric examination in December 2011 found no current psychiatric disorder, although VA outpatient treatment records reflect that he has been treated for depression.  Moreover, during three separate TBI examinations in May 2009, September 2010, and April 2011, the examiners indicated that they did not see any separate mental disorders that needed to be distinguished from TBI symptoms.

The Veteran has contended that he has a chronic psychiatric disorder that was incurred in service or caused by service-connected disability.  The Veteran is only competent to describe symptoms of his disability; he is not competent to link his psychiatric disorder to service or a service-connected disability, as this disease is not the type of condition that is readily amenable to lay diagnosis, much less probative comment regarding its etiology.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). 

The VA examiners reviewed the Veteran's claims file in its entirety, and the physicians provided the underlying medical rationale for their opinions, based on an examination, and a review of the Veteran's medical records and claims file.

Therefore, in weighing the Veteran's lay assertions against the service treatment records, the Secretary's Notice, and the VA medical opinions, the Board finds the latter are more probative of the determinative issue of causation.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.). 

As there is no evidence in the service treatment records to support direct causation, no manifestation of a psychosis within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support secondary service connection, the Board finds that the weight of the evidence is against linking his claimed psychiatric disorder to his military service or a service-connected disability. 

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's prior diagnosis of depression was not a chronic psychiatric disorder, as demonstrated by the fact that the most recent several examiners have found no current psychiatric disorder.  Thus, the evidence shows that his transient psychiatric disorder, diagnosed as depression, began many years after his active duty and was not caused by any incident of service, and was not caused aggravated by his service-connected disabilities.  As the preponderance of the evidence is against the claim for service connection for a chronic psychiatric disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Finally, the Board notes that the Veteran's reported emotional/behavioral symptoms, which do not constitute a separate mental disorder, will be evaluated under the rating criteria for his service-connected TBI residuals.  






B.  Increased Rating 

Increased Rating for Service-Connected TBI residuals

The Veteran is seeking an increased rating for his service-connected TBI residuals (previously characterized as concussion with residual headaches), currently rated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8100 (2011). 

STRs show that the Veteran apparently struck the top of his head on a truck while diving under a vehicle during a mortar attack.  He was treated for headaches on several occasions during service; such headaches were at times diagnosed as post-traumatic, and at times diagnosed as tension headaches.

In a September 1975 rating decision, the RO established service connection for residuals of head injury with recurrent headaches and fainting episodes.  The RO assigned a 10 percent rating for this disability under 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8045.  In a March 1999 rating decision, a higher 30 percent rating was assigned from December 7, 1998, under Diagnostic Codes 8045-8100.  In a January 2006 rating decision, a higher 50 percent rating was assigned from December 7, 1998, under Diagnostic Codes 8045-8100.  The RO apparently assigned this increased rating primarily under Diagnostic Code 8100, which pertains to migraines.

According to Diagnostic Code 8100, a 50 percent rating, the highest possible under this code, is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Thus, throughout the pendency of this appeal, the service-connected TBI residuals have been rated as 50 percent disabling, and the Veteran contends that these residuals are more disabling than currently evaluated.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Effective October 23, 2008, during the pendency of this appeal, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  The effect of this action is to provide detailed and updated criteria for evaluating residuals of Traumatic Brain Injury (TBI).  These amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045, and are effective October 23, 2008.  These amendments apply to all applications for benefits received by VA on or after October 23, 2008.  

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997). Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See also 38 C.F.R. § 3.114. 

A veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new rating criteria, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.   See Schedule for Rating Disabilities; Evaluation of Residuals of TBI, Diagnostic Code 8045, Note (5) (2011).

In this case, the Veteran's claim for an increased rating for TBI residuals was received in October 2006, two years prior to October 23, 2008, the effective date of the amended rating criteria of Diagnostic Code 8045.  However, in April 2009, he requested review under the new criteria for TBI residuals.  Accordingly, the Board will consider both the old and new rating criteria.  For the period prior to October 23, 2008, only the old rating criteria for traumatic brain disease due to trauma may be applied.  Conversely, from October 23, 2008, the revised criteria for TBI residuals may also be applied if they are more beneficial to the Veteran.  

Turning to the facts of this case, on VA brain examination in August 2004, the Veteran reported that he had two head injuries in service, and that he also had another head injury one month ago, when he stooped down, hit his head, and was knocked out for 30 minutes.  He complained of intermittent headaches described as a vice-like sensation around his head, occurring two to three times daily.  He sometimes felt a little dizzy prior to the headache, but had no other aura.  He denied associated nausea, photophobia or phonophobia.  He tended to lie down when he had a bad headache.  He only rarely had prostrating headaches.  He took daily prophylactic medication for his headaches.  The diagnostic impression was residual headaches from concussive head injury.  The examiner opined that these headaches fit most closely into the muscle contraction/tension headache category.  They occurred on a very irregular basis, but had been completely prostrating much less frequently.

An August 2005 VA outpatient treatment record reflects that the Veteran reported that he had a headache since hitting his head in Vietnam.  He also felt that objects appeared closer than they were, and said he frequently bumped his head.  On examination, he was alert and oriented, deep tendon reflexes were 2+ and equal bilaterally.  The pertinent diagnosis was chronic headache.

In an August 2005 statement, the Veteran said that his brain disease was worse and caused him to lose a sense of space and distance, and he was forgetful enough to be a hazard to himself and others.

On VA examination in December 2005, the Veteran complained of headaches since his in-service head injury.  He complained of one to two headaches per week.  The Veteran said his headaches were not accompanied by nausea, vomiting, photophobia, phonophobia or any focal neurological symptoms.  The examiner noted that in 2002, the Veteran reported that he had a head injury in 2002 while caring for his horse that resulted in loss of consciousness for 45 minutes, and in 2004 reported a 2004 head injury with loss of consciousness for 30 minutes.  On neurological examination, he was alert, attentive, and oriented to person place and time.  He had good recall and no aphasia.  On examination of the cranial nerves, the pupils were equal and reactive to light.  Visual fields and ocular motility were within normal limits.  The optic fundi could not be well visualized today.  There was no aphasia, weakness or neurosensory loss.  Gag reflex was intact.  There was no tongue weakness.  Strength and muscle tone of both of the upper and lower extremities were within normal limits, with no limb ataxia.  Gait was normal.  On sensory examination, pain, touch, and proprioception were intact.  On examination of reflexes, biceps, triceps, knee jerks, and ankle jerks were trace and symmetrical.  Plantar responses were flexor bilaterally.  The diagnosis was posttraumatic episodic muscle tension type headaches.  The examiner indicated that the neurological examination was within normal limits.

On VA brain examination in December 2006, the examiner noted that the Veteran had a head injury in Vietnam, and his medical records showed at least one or two other head injuries.  He did not get an aura, and his headaches were all around his head.  At times he became nauseous, but did not get photophobia or phonophobia.  These are constant now and never go away.  He had taken amitriptyline and naproxen for the headaches, which could be prostrating every day.  A neurological examination was conducted.  He was well-developed, well-nourished, and in no acute distress.  His head was normocephalic, and atraumatic.  He had slight tenderness of the temporomandibular joints bilaterally.  He was awake, alert, and oriented.  Cranial nerves were II, visual fields were full to confrontation.  Pupils were equal and reactive to light.  Fundoscopic examination was normal.  Extraocular movements were full, and the face moved symmetrically.  The tongue extended symmetrically and the palate elevated symmetrically.  Deep tendon reflexes were 1-2+ and equal.  Toes were downgoing.  Motor examination revealed 5+/5+ strength.  Cerebellar testing was intact to finger-to-nose testing and gait was normal.  The examiner stated that the Veteran's headaches were consistent with muscle contractions/tension-type headaches.

VA treatment notes dated in May 2007 detailed that the Veteran reported suffering from a recent closed head trauma after falling in a creek and striking his head. 

In a January 2008 statement, the Veteran said that since his accident things were closer than he thought they were and he bumped his head daily and passed out at times.

On VA psychiatric examination in January 2008, the Veteran said things seemed closer than he thought they were and he sometimes bumped his head three or four times a day because of that.  He reported that seven or eight months ago, he hit his head and passed out.  He complained of left hand and wrist pain, and said he had no significant head pain in the past month. The examiner indicated that the etiology of the Veteran's mild depression was somewhat unclear.  He stated that he did not find that it related specifically to his concussion with headaches, although he thought the head pain was part of it.  The Veteran also attributed it to pain in his hand.

On VA psychiatric examination in April 2009, the Veteran said he had been depressed and having headaches since his head injury in Vietnam.

On VA TBI examination in May 2009, the Veteran reported that since his in-service head injury, he had a lot of headaches, and problems with judgment and disorientation.  He denied having any other head injuries other than the in-service one.  He reported having headaches five times per month.  They were biparietal, sharp, and constant.  The duration was from 10 minutes to an hour.  On one occasion, it lasted about a week.  Occasionally he had nausea and vomiting with them, but he was not light or sound sensitive.  He had no warning signs, and was prostrate with his headaches.  He had dizziness but no vertigo with his headaches.  He did not have weakness or paralysis.  He took sleeping pills and averaged about five hours of sleep a night.  He had trouble staying asleep and sometimes had nightmares.  He fatigued normally, did not experience malaise, and his mobility was okay, although he sometimes used a cane.  He had some nerve damage and pain in his hands.  His memory, attention span, concentration, executive function, speech, and swallowing were all good.  He did not have any pain except joint pain from gout.  He had good control of his bowels and bladder.  He experienced depression but did not have mood swings or anxiety.  Vision, hearing, smell, and taste were all good.  He had no seizures.  He experienced some irritability and restlessness at times.  He tolerated heat okay, did not have excessive sweating, and his thyroid was okay.  Endocrine system was normal.  He thought most of his symptoms, mainly his disorientation and headaches, were getting worse.  

The examiner stated that the Veteran's MMSE (Mini-Mental State Examination) result was 28/30 and he was very prompt and quick with this testing.  The examiner opined that his memory, judgment, and social interaction were all good.  He was oriented times three but not consistently.  One of his problems was having intermittent disorientation.  His motor activity was normal but somewhat compromised by use of a cane for gout.  His visual and spatial orientation was good.  His activities of daily living with instrumental activities were good.  Abnormal neurological behavior defects did not exist.  His communication skills and level of consciousness were good.  The Veteran reported that his financial affairs and management were good, and the examiner agreed.

On examination, the Veteran was well-developed, well-nourished, tall, and thin in no acute distress. He was very talkative and very pleasant.  On examination, the head was normocephalic, with no signs of trauma.  Pupils were equal and reactive to light.  Fundoscopic examination revealed temporal disk margins that were sharp with good physiological cupping bilaterally.  Extraocular muscles had full range of motion without nystagmus.  There was no visual field loss to confrontation.  Optokinetic after nystagmus was present in all planes.  The remainder of the cranial nerves examination was normal.  On neurological examination, deep tendon reflexes were 1+ and equal at the biceps, triceps and brachioradialis.  Knee jerks were 1+ and equal.  Ankle jerks were 1+ and equal.  Plantar responses were flexor bilaterally.  Finger-to-nose testing was normal.  There were no signs of ataxia or cerebellar disease.  Sensory examination was intact to pinprick, proprioception, and vibration.  His gait appeared normal.  The diagnostic impression was that the Veteran met the criteria for minimal TBI with manifestations being mainly headache, confusion, and disorientation and depression.  He also stated that the Veteran's disorientation and confusion did not have anything to do with his TBI in service.

The examiner indicated that his motor function was level 4 because he was limited somewhat due to balance problems.  Regarding cognitive impairment, memory, attention span, concentration, executive function, judgment, social interaction were all normal.  Orientation was occasionally abnormal, motor activity was somewhat compromised, visual and spatial orientation, subjective symptoms, neurobehavioral effects, communication and consciousness were all normal.  He did not see any mental disorder symptoms or mental disorders that needed to be distinguished from TBI symptoms.

A September 2009 VA outpatient treatment record reflects that the Veteran complained of chronic headaches.  With respect to the Veteran's TBI residuals, the examiner noted that the Veteran had chronic intermittent headaches, and used medication as needed.

During his December 2009 hearing, the Veteran reported that his TBI residuals had recently increased in severity with symptoms including disorientation, incoordination, and memory problems requiring a VA treatment provider to prescribe stronger medications for treatment. 

On VA neurological examination in September 2010, the Veteran reported that since his in-service head injury, he had a lot of headaches, and problems with judgment and disorientation.  He said his symptoms had worsened in the past few months.  He reported that he fell and hit his head in May 2007, but was not aware of any changes due to that, and said this did not affect him.  He said his headaches occurred anywhere from once a day to a week.  His whole head hurt, and the pains were sharp and constant.  He sometimes had nausea and vomiting, but that was rare.  He was sensitive to light and sound with the headache.  He got no warning signs.  He reported similar symptoms as on the prior examination in May 2009, except that he reported memory problems, although he recently gained back some memory.  He also reported decreased concentration.  He said that for the past 3 or 4 months, it took 10 minutes each morning for him to wake up and get totally oriented.  On examination, he had carpal tunnel braces on each hand, knee braces on each knee, and a cane in his right hand.

On examination, the head was normocephalic, with no signs of trauma.  Pupils were very small and reactive to light.  Fundoscopic examination revealed no papilledema.  Extraocular movements had full range of motion without nystagmus.  Optokinetic after nystagmus was present in all planes.  The remainder of the cranial nerves examination was normal.  On neurological examination, he had pretty good strength in all four extremities, deep tendon reflexes were 1+ in the upper extremities, knee jerks were 1+ and equal.  Ankle jerks were absent.  Plantar responses were flexor bilaterally.  He had a negative Tinel's sign bilaterally.  There was no atrophy of the small muscles of the hand.  Finger-to-nose testing was normal.  There were no signs of ataxia or cerebellar disease.  Sensory examination was intact to pinprick and vibration.  His gait was very slow.  The diagnostic impression was TBI in service in 1970.  He maintained some symptoms of headache and confusion since that time.  His recent fall and concussion in May 2007 did not change any of his symptoms.  His 2009 computed tomography scan was good, showing only some slight volume loss.  His history of disorientation and confusion early each morning is relatively new and not related to his TBI problems.  He could not diagnose any difficulty with his lower extremities such as polyneuropathy, and he did have significant knee disease bilaterally.

The examiner indicated that the Veteran did not have much TBI symptoms except for his confusion and they did not seem to be changed much with the course of the TBI over the symptoms from 1970, and they have not responded to treatment.  The examiner stated that the Veteran had only very minimal symptoms related to his TBI.  Motor function would be 3-4, but he was limited by bilateral knee problems.  Regarding cognitive skills, his memory was only mildly affected.  His attention span, executive function, judgment, social interaction, and orientation were good but his concentration was poor.  Activities of daily living with instrumentation was good.  He did not have problems with neurobehavioral effects.  The examiner indicated that there was no mental disorder that needed to be distinguished from TBI symptoms.

On VA TBI examination in April 2011, the Veteran reported similar symptoms as on the prior TBI examination.  He reported that his headaches occurred once per week and lasted for a day or less.  He said he used to be confused for a few minutes when he got up in the morning, but it now lasted longer.  He reported more dizzy spells.  He denied weakness and paralysis.  Mobility was good, and he ambulated with a cane because his right leg gave way.  His recent and remote memory was good.

On examination, his MMSE score was 27/30.  Similar neurological findings were shown as on the prior TBI examination.  Motor system had good strength in all four extremities.  Deep tendon reflexes were trace and equal in the biceps, triceps, and brachial radialis.  Knee jerks were trace and equal, and ankle jerks were absent bilaterally.  He had negative Tinel's sign bilaterally and carpal tunnel braces on both hands.  He had excellent strength in the small muscles of his hand.  His gait was abnormal and he used a cane in his right hand.  Speech and mentation were good.

The examiner opined that the Veteran had minimal history of TBI, and still standing with headaches and confusion.  The Veteran called it disorientation.  His confusion was slightly worse.  The examiner felt that these increasing symptoms were just the normal aging process, and not related to his original TBI being worse.  His recently reported episode of syncope (fainting) seemed to be very consistent with vasovagal reaction.  His TBI was 41 years ago.  His 2007 fall was a nonfactoring clinical picture of his symptoms.  The examiner noted that the Veteran worked successfully for many years after service.  Clinically, his TBI symptoms should not get worse after many years.  He noted that the Veteran drove here alone and spent the night and then drove to the hospital this morning, so he is very capable of performing a lot of normal tasks.  The examiner stated that the Veteran's TBI symptoms had remained the same for many, many years and were very successfully treated.  Motor function and coordination of standard muscle group was good.  His cognitive impairment assessment revealed that his memory was good, attention span, concentration and executive functions were good.  The Veteran thought his judgment was mildly poor.  Social interaction was good.  He had some slight disorientation in the morning when he gets up.  Motor activity and visual-spatial orientation of subjective symptoms were all normal.  Neurobehavioral effects were normal.  Communication skills and level of consciousness were good.   The examiner indicated that he did not think there were any mental disorders that needed to be distinguished from TBI symptoms.

On VA neuropsychological assessment on September 8, 2011, the examiner noted that neuropsychological testing in 2007 showed constructional dyspraxia indicative of organicity, but a 2009 magnetic resonance imaging (MRI) scan of the brain showed only signs of small vessel disease.  On recent visits, his depression had been well-controlled other than some mild irritability, which had improved with medication.  The Veteran reported that he had had some falls with minor hits to the head and had started using a cane.  He said he worked in construction until six years ago, including being the leadsman on the team.  On examination, he was a good historian who was able to articulate ample details about himself.  No aberrant movements were noted.  His affect was bright with euthymic mood.

On examination, cognitive efficiency was moderately to severely impaired but with only mildly impaired response inhibition.  Untimed auditory verbal attention span was moderately impaired with relatively lower working memory.  Visual tracking and motor response speed was average, however, when a cognitive component was added he was too confused to continue and the measure was discontinued.  Scores from the geriatric depression scale indicated no significant symptoms of depression (3/15), but he did endorse severe levels of anxiety-related symptoms (27/63).  

The examiner indicated that the results of the examination revealed that the Veteran was experiencing mild to moderate frontal/subcortical cognitive deficits, particularly in the areas of attention, working memory, cognitive flexibility, visual organization, verbal fluency, attention, processing speed, and learning and retrieval of information.  There were no indications of rapid loss of information as is typically seen in patients with Alzheimer's disease.  In addition to his cognitive problems, the Veteran did experience significant anxiety.  The examiner opined that his pattern of cognitive deficits is consistent with his history of multiple chronic medical problems and past and ongoing alcohol use, this is further supported by positive neuroimaging.  The diagnoses were cognitive disorder NOS, anxiety, multiple medical problems, and past alcohol abuse.

Prior to October 23, 2008

Under the prior rating criteria, Diagnostic Code 8045 is applicable for brain disease due to trauma.  38 C.F.R. § 4.124a.  According to this diagnostic code, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

After a review of the record, the Board finds that prior to October 23, 2008 and under the rating criteria of Diagnostic Code applicable prior to October 23, 2008, the 50 percent evaluation previously granted contemplates that purely neurological disabilities following trauma to the brain were to be rated under the diagnostic codes specifically dealing with such disabilities.  In this case, there were no identified neurological disabilities due to the TBI during that time period.  Rather, the Veteran's primary complaint for many years was recurrent headaches.  Under the prior rating criteria, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304, and will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2008).

The record does not indicate that the Veteran had purely neurological disabilities associated with the head injury to be rated under the diagnostic codes specifically dealing with such disabilities.  The December 2005 and December 2006 neurological examinations did not yield such findings.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Here, during the VA examinations prior to October 2008, the Veteran did endorse headaches, but without symptoms such as nausea vomiting, photophobia, phonophobia or any focal neurological symptoms.  The Board finds that because no multi-infarct dementia associated with brain trauma was identified or diagnosed during this period, a rating in excess of 10 percent cannot be assigned under Diagnostic Code 9304.  Obviously, then, during the rating period prior to October 23, 2008, a rating in excess of the currently assigned 50 percent rating is not warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2008).

As noted, prior to 2009, the RO apparently rated the Veteran's service-connected concussion residuals (now TBI) by analogy to migraine headaches, under Diagnostic Code 8100, assigning the maximum available rating of 50 percent under that code.  This diagnostic code's criteria has not changed during the appeal period.  The RO has continued this rating throughout the appeal period.

In this case, the Veteran did not have "migraines" during the time period in question.  The headaches were diagnosed as chronic tension type headaches.  The Veteran is already in receipt of the maximum 50 percent rating available under Diagnostic Code 8100.  Thus, a schedular rating in excess of 50 percent is not warranted under this code, either.  A separate rating could not be assigned under this code as the basis for the rating under Diagnostic Code 8045 or 9304 was the residual headaches, so to rate under both codes would be pyramiding.

Thus, for the time period prior to October 23, 2008, a rating in excess of 50 percent was not warranted under Diagnostic Codes 8099-8045, 8100, 9304. 

As of October 23, 2008

During the period from October 23, 2008, and considering the TBI residuals under the prior rating criteria for Diagnostic Code 8045, the evidence still does not show that the Veteran demonstrated a diagnosis of multi-infarct dementia associated with brain trauma so that a rating in excess of 10 percent could be assigned under that code.  Diagnostic Code 8045 (2008).  

The amended regulation, Diagnostic Code 8045 (2011) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety; 1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 2 (40 percent) is 
provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

The Board notes that some of the recent medical evidence attributes the Veteran's declining cognitive abilities to aging.  However, resolving reasonable doubt in the Veteran's favor and effective from September 8, 2011, the Board has assigned a level of severity of "3" for the memory, attention, concentration, executive functions facet, based on the finding in the VA neuropsychological assessment in September 2011 of mild to moderate frontal/subcortical cognitive deficits.  Although this facet was normal to mild (level 1) on TBI examination in May 2009, and only mild impairment (level 2) was shown in this facet on TBI examination in September 2010 and April 2011, the Board finds that a higher degree of impairment was shown in September 2011.  This facet encompasses the Veteran's current anxiety symptoms.  As noted in Diagnostic Code 8045, emotional/ behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, as here, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." As such, the Veteran has been rated for such emotional/behavioral symptoms in this facet. 

Throughout the rating period on appeal, the Veteran has been found to have a level of severity of "1", mildly impaired, for the judgment facet, as the examiners found that his judgment was normal in May 2009 and good in September 2010, and the Veteran thought it was mildly poor in April 2011.

Throughout the rating period on appeal, the Veteran has been found to have a level of severity of "0", for the social interaction facet, as the examiners found that this was normal in May 2009 and good in September 2010, and good in April 2011.  The Board finds that his social interaction is routinely appropriate.

Throughout the rating period on appeal, the orientation facet is properly evaluated as "1" since although the Veteran has generally been found by examiners to be oriented to person, time, place, and situation on all of his examinations, he reports brief disorientation in the mornings.  Thus, an assignment in excess of "1" for this facet is not warranted. 

Throughout the rating period on appeal, a level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  The April 2011 examination indicated that the motor activity was normal; thus a higher assignment is not warranted.   Although higher assessments for motor activity and balance were shown on the prior examinations, this was based on non-service-connected knee disabilities, not on TBI residuals.

Throughout the rating period on appeal, a level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that an examiner has found evidence of normal orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).  The April 2011 VA examiner indicated that the Veteran's visual spatial orientation was normal.  Thus, a higher assignment is not warranted. 

Throughout the rating period on appeal, a level of severity of "1" has been assigned for the neurobehavioral effects based on the recently noted anxiety symptoms occasionally affecting his cognition.  The April 2011 examiner found that these neurobehavioral effects of TBI were normal, and thus a higher assignment may not be made. 

Throughout the rating period on appeal, a "0" is assigned for the communication facet.  It was indicated that the Veteran's communication skills are good on his latest VA examination.  Thus, a "0" assignment is appropriate. 

Throughout the rating period on appeal, a level of severity of "1" is assigned for the subjective symptoms facet, indicating three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  On VA examination in April 2011, the Veteran reported that he had mild mood swings, mild anxiety, and is depressed sometimes.  He also reported some dizziness.  The April 2011 examiner did not feel that there was moderate impairment due to these subjective symptoms.  Examples of findings that might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.   On his last examination, the Veteran indicated that his fatigue was normal for his age.  He has headaches, but they do not require rest periods on most days. Thus, a "1" assignment is proper. 

As the Veteran is not in a persistently altered state of consciousness, a total level of impairment on the consciousness facet is not shown.

Thus, during the period from September 8, 2011, since the Board has assigned a level of severity of "3" for the memory, attention, concentration, and executive functions facet, a higher rating of 70 percent is warranted under the revised Diagnostic Code 8045, from September 8, 2011, the date of the VA neuropsychological assessment finding increased cognitive deficits.  There is no other facet with a level of impairment higher than 3, and thus a rating in excess of 70 percent is not warranted for TBI residuals from September 8, 2011.

However, during that portion of the rating period prior to September 8, 2011, a level of "2" and no higher is warranted for the memory, attention, concentration, and executive functions facet, since only mild impairment was shown in this facet on TBI examinations in September 2010 and April 2011.  Throughout the rating period since October 23, 2008, as there is no other facet with a level higher than 2, a rating higher than 40 percent is not warranted under revised Diagnostic Code 8045.  Hence, prior to September 8, 2011, the 50 percent rating under the old rating criteria of Diagnostic Code 8045 will be continued.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 50 percent prior to September 8, 2011.  However, the evidence supports a 70 percent rating for TBI residuals from September 8, 2011.

Additional Considerations

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluations for TBI residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's TBI residuals with the criteria set forth in the rating schedule shows that the criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, his symptoms are considered in the applicable Diagnostic Codes 8045 and 8100.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Service connection for peripheral neuropathy of both lower extremities is denied.

Service connection for a chronic acquired psychiatric disorder is denied.

Prior to September 8, 2011, entitlement to an evaluation higher than 50 percent for service-connected TBI residuals is denied.

As of September 8, 2011, entitlement to a higher 70 percent evaluation for service-connected TBI residuals is granted, subject to the law and regulations governing monetary payments.


REMAND

Unfortunately, the claims for entitlement to service connection for cataracts and for a TDIU require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

STRs reflect treatment for headaches after a head injury, are negative for cataracts, and do not show that his eyes were injured during that head injury.  STRs show that the Veteran apparently struck the top of his head on a truck while diving under a vehicle during a mortar attack.  On periodic medical examination in July 1969, his distant and near vision was 20/20 in both eyes.  His eyes were clinically normal.  In a July 1969 report of medical history, he denied eye trouble.  

On VA general medical examination in May 1975, the Veteran's only complaint was headaches.  On examination, there was no abnormal eye movement, and the pupils were within normal limits.  On examination of the fundi, there was no edema and no hemorrhages.  His distant and near vision was 20/20 in each eye.  Cataracts were not diagnosed.

At a September 2010 VA eye examination, the Veteran reported that he had a head injury in service in 1968, and had trouble with depth perception since then.  He said glasses helped.  On examination, corrected vision was 20/40.  The examiner diagnosed age-related cataracts.  He opined that the Veteran's cataracts were age-related and not caused by a head injury.  At a December 2010 VA eye examination, the same VA examiner indicated that the claims file and STRs were reviewed.  He opined that the Veteran's cataracts were age-related and not caused by his 1968 head injury.

The September/December 2010 VA compensation examiner gave an opinion as to whether the current cataracts were caused by the service-connected TBI residuals or in-service head injury, concluding they were not, instead finding that they were age-related.  However, the VA examiner did not also comment on whether the current cataracts alternatively were aggravated by the service-connected TBI residuals.  The Board therefore finds that this medical nexus opinion is inadequate for rating purposes, in turn necessitating additional medical comment on this issue of aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The TDIU claim is "inextricably intertwined" with this claim for service connection for cataracts, particularly since the determination of whether this disability is service-connected may potentially affect his combined disability rating and his entitlement to a TDIU.  Claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).  So this issue must also be remanded.

Additionally, pursuant to the Board's August 2010 remand, the AMC asked the Veteran to provide information regarding a previous employer.  The Board finds that his response was inadequate.  The Veteran should be asked to fully complete a new VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  A January 2008 VA Form 21-8940 is largely blank.  His last fully completed form is dated in 2005, in which he reported that he last worked on a full-time basis in 1995.  The evidence reflects that he has held other jobs and performed other work since then.  

Specifically, an October 2008 VA outpatient treatment record reflects that the Veteran had increased headaches in the past 4-6 months, and before that he was able to work part-time with a wrecking company directing traffic.  An October 2008 VA treatment provider listed the Veteran as voluntarily unemployed.  On VA TBI examination in May 2009, he said his occupation since the 1970s was managing horses, but he was not currently working.  During the December 2009 hearing, the Veteran reported that he had not worked in 15 years and that he cares for and sells horses as a source of income.   On VA examination in September 2010, he reported that he worked part-time with horses, but was not currently working full-time.  On VA neuropsychological assessment in August 2011, he said he worked in construction until six years ago, including being the leadsman on the team.  On VA examination in December 2011, he reported that he last worked full-time in 2000, and currently worked one hour per day cleaning a car wash.  He has also reported working on his farm growing vegetables.

On remand, ongoing pertinent VA and private medical records should also be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his service-connected disabilities since January 2012.  And with any needed authorization, obtain all identified records that have not previously been obtained and that are not duplicates of records already in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The AMC/RO should forward a blank VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran, and ask him to fully complete and return it.  

3.  Upon receipt of all additional records, forward the claims file, including a complete copy of this remand (and any additional evidence obtained on remand), to the VA examiner who peformed the September and December 2010 VA eye examinations.  (If this examiner is unavailable, the file should be forwarded to an appropriate examiner.)  The examiner should specifically respond to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's already service-connected TBI residuals are aggravating the current cataracts?  The September/December 2010 VA compensation examiner only indicated the service-connected TBI residuals did not cause the cataracts, without also commenting on the alternative possibility of aggravation.  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


